 Case 17-28535         Doc 27     Filed 10/07/19 Entered 10/07/19 10:25:40                 Desc Main
                                     Document Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                            )    In Proceedings
                                                  )    Under Chapter 13
Hannah T. Spencer                                 )
Debtor(s).                                        )    Case No.17-28535
                                                  )    Honorable Judge Jack B. Schmetterer

                                        NOTICE OF MOTION

To: David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090,
davidsiegelbk@gmail.com via electronic notification;

Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603, via electronic notification;

Patrick S Layng, 219 S Dearborn St, Room 873, Chicago, IL 60604, via electronic notification;

Hannah T. Spencer Debtor, 1525 Lake Cook Rd.,, Apt. #348, Deerfield, IL 60015 via US Mail.

       Please take notice that on October 23, 2019 at 10:00 A.M., or as soon thereafter as counsel may
be heard, I shall appear before the Honorable Jack B. Schmetterer, at Courtroom 682, 219 South
Dearborn, Chicago, Illinois 60604, or before any other Bankruptcy Judge who may be presiding in said
Judge's place, and shall present to the Court the attached motion at which time you may appear if you so
choose.

                                                               /s/ Jennifer Rinn
 Case 17-28535         Doc 27      Filed 10/07/19 Entered 10/07/19 10:25:40                Desc Main
                                      Document Page 2 of 4


                                    CERTIFICATE OF SERVICE

       I, the undersigned attorney, certify that I personally served the above and foregoing notice and
motion on the above parties by Electronic Court Notification or by depositing the same postage prepaid, in
the U.S. Mail on October 07, 2019.

                                                               Respectfully submitted,
                                                               Rinn Richman Law

                                                               /s/ Jennifer Rinn
                                                               Jennifer Rinn
 Case 17-28535          Doc 27       Filed 10/07/19 Entered 10/07/19 10:25:40                  Desc Main
                                        Document Page 3 of 4


                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

IN RE:                                                 )   In Proceedings
                                                       )   Under Chapter 13
Hannah T. Spencer                                      )
Debtor(s).                                             )   Case No.17-28535
                                                       )
                                                       )   Honorable Judge Jack B. Schmetterer

                                   MOTION FOR RELIEF FROM STAY
       NOW COMES Capital One Auto Finance, a division of Capital One, N.A., by and through its
undersigned attorney, and as for its Motion for Relief from Stay, states as follows:
  1.     Capital One Auto Finance, a division of Capital One, N.A. is a creditor of the Debtor and is

         seeking relief pursuant to 11 U.S.C. § 362.
  2.     On October 02, 2014, Debtor Hannah T. Spencer executed a Motor Vehicle Retail Installment

         Sales Contract for an interest in one, 2013 SUBARU Legacy-4 Cyl. Sedan 4D i Premium AWD,
         VIN 4S3BMCC66D3018537 ("Contract"). A true and correct copy of the Contract is attached

         hereto as Exhibit "A".
  3.     Capital One Auto Finance, a division of Capital One, N.A. has a properly perfected interest in the

         Collateral, and said lien was noted upon the Certificate of Title in connection with the aforesaid
         motor vehicle. A true and correct copy of the Certificate of Title is attached hereto as Exhibit "B".

  4.     On September 25, 2017, the Debtor filed a voluntary petition under Chapter 13 of Title 11 of the

         United States Bankruptcy Code.
  5.     As of October 02, 2019, the total debt owed to Capital One Auto Finance, a division of Capital

         One, N.A. was $4,473.09. Movant alleges the value of said motor vehicle is approximately

         $8,850.00 pursuant to a N.A.D.A. Valuation attached hereto as Exhibit "C".
  6.     Debtor is in default in the post-petition amount of $1,130.72. There is no pre-petition arrearage.

         The last payment was received on August 03, 2019. A copy of the payment history is attached as

         Exhibit "D".
 Case 17-28535         Doc 27      Filed 10/07/19 Entered 10/07/19 10:25:40                  Desc Main
                                      Document Page 4 of 4



  7.   This motor vehicle is not necessary for the Debtor's effective reorganization.
  8.   Capital One Auto Finance, a division of Capital One, N.A.'s collateral is a rapidly depreciating

       asset.

  9.   Movant's collateral is rapidly depreciating, and therefore should be allowed to immediately enforce

       and implement any Order Modifying the Automatic Stay that this Honorable Court may enter,
       notwithstanding Federal Bankruptcy Rule 400l(a)(3).

       WHEREFORE, Capital One Auto Finance, a division of Capital One, N.A. prays this Honorable

Court for the entry of an order modifying the automatic stay pursuant to 11 U.S.C. § 362 so as to allow
Capital One Auto Finance, a division of Capital One, N.A. to take possession of one 2013 SUBARU

Legacy-4 Cyl. Sedan 4D i Premium AWD, VIN 4S3BMCC66D3018537, and to enforce its rights against

the security in accordance with the agreement and/or applicable state laws and to find that Federal Rule

400l(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and thus Capital One Auto Finance, a
division of Capital One, N.A. may immediately enforce and implement the Order Modifying the

Automatic Stay and for such other and further relief as the Court may deem just and proper.
                                                                Respectfully submitted,

                                                                /s/ Jennifer Rinn
Jennifer Rinn
Rinn Richman Law
P.O. Box 465
Chicago, IL 60690
Phone: (586) 899-5086
jennifer@rinnrichmanlaw.com
